Abthub G. Klein, J.
Motion to stay respondents from proceeding further with separate hearings on demands for arbitration made by the corporate respondents, and directing that said demands for arbitration be heard before a single panel of arbitrators is denied. In effect, petitioner is requesting this *51court to consolidate arbitration proceedings, a power held and exercised by the courts under the Civil Practice Act (Matter of Symphony Fabrics Corp. [Bernson Silk Mills], 12 N Y 2d 409, 412; Matter of Adam Cons. Ind. [Miller Bros. Hat Co.], 6 A D 2d 515). However, it now appears that with the enactment of the CPLR, such power no longer exists, as the statutory basis therefor, sections 1459 and 96 of the Civil Practice Act, whereby arbitration was deemed a special proceeding, are no longer in effect, and under CPLR 7502, arbitration is not so characterized (see 8 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 7502.05; McClaughlin, Civil Practice, 16 Syracuse L. Rev. 419, 429, 454). Accordingly, the motion is denied. Settle order.
[Original opinion adhered to on reargument, December 22, 1965.]